Per Curiam:

El peticionario-apelante Cecilio Hernández Martínez fue convicto en 27 de agosto de 1954 por los delitos de ataque para cometer asesinato e infracción al artículo 4 de la Ley de Armas, siendo sentenciado a penas indetermi-nadas de 3 a 10 años y de 1 a 5 años de presidio, respecti-vamente. Presentó una petición de hábeas corpus en la cual alega que dichas convicciones son nulas por no haber tenido la debida asistencia legal en el acto del juicio.
Expedido el auto, se celebró la vista correspondiente ante el Tribunal Superior, Sala de Caguas. La prueba del peti-cionario consistió en su propia declaración al efecto de que en el acto de la lectura de la acusación se le nombró al Lie. José E. González para que le representara y que hizo alega-ción de inocencia; que en el acto del juicio le representó el Lie. Francisco García Casanova, quien fue designado ese mismo día por encontrarse enfermo el Lie. González; que el tribunal le concedió diez minutos a dicho abogado para que se entrevistara con el acusado, y que dicho abogado le acon-sejó se declarara culpable, a lo cual se negó; que entraron a juicio y que “si a él le hubiesen dado el tiempo suficiente para preparar mejor mi defensa hubiese salido mejor.” El juez recurrido le preguntó al peticionario porqué el peticio-nario no alegó que no había tenido tiempo para conferenciar con sus abogados cuando el tribunal inquirió de las partes si estaban preparados para entrar al juicio. El peticionario no respondió a esta pregunta. El Ministerio Público ofreció el testimonio del Lie. Francisco Díaz Marxuach, quien mani-festó que representó al acusado en unión al Lie. García Casanova ; que ambos se entrevistaron con el peticionario en la oficina del alguacil y que “después de un cambio de impresio-nes con el acusado y de ver la prueba decidimos entrar a juicio *490renunciando el jurado; que se celebró la vista en la cual de-claró el acusado y los testigos; que cuando el tribunal les preguntó si estaban listos para ver el caso, le respondieron afirmativamente “porque habíamos hablado con el acusado y visto la prueba de él”; que el tribunal les concedió diez minutos para entrevistar al acusado, pero que conferencia-mos con éste por más de media hora, y ratificó que entraron a juicio porque tenían el caso preparado.
Se declaró sin lugar la petición de hábeas corpus.
En Pueblo v. Caride, 71 D.P.R. 237 (1950) estable-cimos que la mera designación de un abogado para que asista al acusado hecha al llamarse el caso para juicio, sin ofre-cérsele una oportunidad razonable para conferenciar con el acusado y colocarse en condiciones de hacer una defensa efec-tiva, demuestra que la designación y comparecencia fue más bien pro forma que diligente y activa, y no cumple con la ade-cuada asistencia de abogado que se le garantiza constitucio-nalmente a todo acusado. La prueba demostró que el tribunal sentenciador había hecho la designación del abogado al llamarse el caso para juicio; que el abogado indicó que estaba listo para juicio y manifestó que “el acusado acaba de decirme que él tiene dos testigos que están presos en la cárcel”; que se gestionó la comparecencia de dichos testigos, pero el récord no demostró si estos estuvieron presentes y declara-ron. En Pueblo v. Muriel, 57 D.P.R. 914 (1941) los hechos revelaron que el acusado fue defendido por dos abogados de-signados por el tribunal al llamarse el caso para juicio; que el acusado manifestó que no había podido citar los testigos para su defensa y suplicó se le concedieren dos o tres días “para la defensa de mi abogado”; que el tribunal declaró un receso para que los abogados designados tuvieran opor-tunidad de conferenciar con el acusado; y que no hay cons-tancia de que se celebrara tal conferencia. Bajo tales cir-cunstancias resolvimos que el nombramiento fue una pura formalidad y que el derecho a asistencia legal incluye, no *491sólo la designación, sino la oportunidad de cumplir la misión de defender al acusado en forma eficiente, bien y fielmente. Véanse además, Pueblo v. Flecha, 70 D.P.R. 685 (1949) y Pueblo v. Rivera, 77 D.P.R. 664, 672 (1954). En el caso más reciente de Serrano v. Delgado, 80 D.P.R. 221 (1958) la prueba demostró que el tribunal le designó abogado al acu-sado al llamarse el caso para juicio y le concedió la oportu-nidad de entrevistarse con el acusado, y luego de la conferen-cia indicó encontrarse preparado para entrar a juicio. Sostuvimos que contrario al caso de Caride, supra, no puede decirse que el nombramiento de abogado para defender al acu-sado fuera uno pro forma. Cf. Pueblo v. Morales, 54 D.P.R. 106 (1939).
No hay duda alguna de que de acuerdo con el estado de nuestra jurisprudencia el derecho a asistencia legal incluye, no sólo la designación de un abogado para que represente al acusado en el acto del juicio, sino también una oportunidad razonable para preparar la defensa. Para determinar si esta oportunidad ha sido ofrecida deben considerarse las cir-cunstancias que han rodeado el caso, y especialmente (a) la naturaleza del delito imputado; (ó) si solicitada la suspen-sión por impreparación, ésta fue negada; (c) el período de tiempo concedido al abogado designado para conferenciar con el acusado; y (d) si el acusado pudo presentar testigos de defensa. Powell v. Alabama, 287 U.S. 45 (1932) ; Lloyd v. State, 170 N.E.2d 904 (Ind., 1960); People v. Tomaselli, 165 N.E.2d 551 (N.Y., 1960) ; State v. Howard, 116 So.2d 43 (La., 1959) certiorari denegado 361 U.S. 875 (1959) ; Torres v. United States, 270 F.2d 252 (C.A. 9, 1959) ; Creed v. United States, 156 A.2d 676 (D.C., 1959) ; Smith v. State, 110 S.E.2d 635 (Ga., 1959) ; State v. Blakeslee, 306 P.2d 1103 (Mont., 1957).
Un estudio de la prueba presentada en la vista de la petición de hábeas corpus, nos ha convencido que el presente caso se rige por el de Serrano v. Delgado, supra, y que apli-*492cando la doctrina expuesta anteriormente sobre la oportu-nidad de preparar la defensa, no puede decirse que se prive al acusado de su derecho a asistencia legal.

La sentencia dictada será confirmada.